DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed on 06/01/2021 with respect to claims 1-3, 61-14, 24 and 26-20 have been considered but/are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the teachings of Ma (5319582) with the teachings of Fish (US 2010/0238620) is to provide a base to protect the inside components of the keyboard which one of ordinary skill in the art will find obvious to modify since electronic components are fragile and require protection from falling and dropping or external vibration. Therefore, there is a motivation the combine the two reference to disclose the limitations in the claims. 
Therefore, the previous ground of rejection is maintained.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 

Claim (s) 1-3, 6-14, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2010/0238620 A1) in view of Ma (US 5319582).
Regarding claim 1, Fish discloses an accessory (Fig.6B) for an independently operable mobile computing device (622:Fig.6B; touch screen display device as described in para 0015), comprising: a base (624;Fig.6B) comprising a protective accessory (630;Fig.6B) for a display of an independently operable mobile computing device (display of 602;Fig.6A; 602 is a touch screen display device); a coupling element (see opening within 624) associated with the base and comprising an elongated slot (opening within 624 is an elongated slot that accommodates 630) that removably receives an edge of the independently operable mobile computing device ( 622 is removably connected to the slot within 624) to orient and support the independently operable mobile computing device in a working arrangement with the base ( 622 is angled at different positions relative to 624), the display of the independently operable mobile computing device being readily accessible to a user in the working arrangement (622 is removable and usable while detached from 624) and a keyboard (624 includes a keyboard; para 0016).
Fish does not specifically disclose the keyboard is carried by the base; keyboard electronics carried by the base, and enabling use of the keyboard as an input accessory for the independently operable mobile computing device.
Ma discloses a keyboard (21; Fig.3a) is carried by the base (21); keyboard electronics carried by the base (2; Fig.3a), and enabling use of the keyboard as an input accessory for the independently operable mobile computing device (keyboard is connected to portable device 1 by the user to allow the user to input data to device 1; Fig.2a).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ma to modify the device of Fish order to provide external protection to the keyboard.
Regarding claim 2, Fish fails to specifically disclose wherein the keyboard is positioned at front portion of the base.
Ma discloses wherein the keyboard (21) Fig.3a) is positioned at a front portion at the base (see position of 21 on base 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ma to modify the device of Fish order to provide easy access to the keyboard components by the user’s hands.
Regarding claim 3, a modified Fish discuses wherein the elongated slot is positioned behind the keyboard, between the keyboard and a rear edge of the base opening within 624 of Fish is behind a keyboard position of the base and between the keyboard and a rear edge of the base}.
Regarding claim 6, Fish discloses the keyboard wherein the elongated slot (opening within 624) extends substantially across a width of the upper surface of the base (a width at 604}.
Regarding claim 7, Fish discloses the keyboard wherein the elongated slot (opening within 624) extends entirely across a width of the upper surface of the base (a width of 604 and also Fig.2C}.
Regarding claim 8, Fish fail to show in Fig.6B, the keyboard wherein the retention element is configured to engage al least one complementary feature of the substantially planar mobile computing device.
 
However Fish discloses, in Fig.4, the keyboard wherein the retention element (419) is configured to engage at least ore cornplementary feature (408) of the substantially planar mobile computing device (see fig 4).
Therefore, ii would have been obvious to one of ordinary skill in the art before the effective fling date of claimed invention to use the retention element in Fig.4 with the mobile 
Regarding claim 9, for the same motivation as shown regarding claim 8, a modified Fish discloses the keyboard comprising a plurality of retention elements (not shown in fig 6B but shown as 108in fig 1, see (0017) and foG25)), each configured lo engage a complementary feature (not shown in fig 4 but shown as 106 in fig 1} of the substantially planar mobile computing device (404),
Regarding claim 10, for the same motivation as shown regarding claim 3, a modified Fish discloses the keyboard wherein the plurality of retention elements (not shown in fig 4 but shown as 106 in fig 1) is located adjacent to  periphery of the upper surface of the base (see fig 1.
Regarding claim 11, for the same motivation as shown regarding claim §, 4 modified Fish discloses the keyboard wherein retention elements (not shown in fig 6B but shown as 108 in fig 1} of the plurality of retention elements are located adjacent to opposite peripheral edges of the upper surface of the base (see fig 1).
Regarding claim 12, Fish discloses the keyboard wherein the retention element (626) is located adjacent to 3 peripheral edge of the upper surface of the base (top surface of 624).
Regarding claim 13, for the same motivation as shown regarding claim 5, a modified Fish discloses the keyboard comprising: another retention element (not shown in fig 6B but shown as 108 in fig 1) located adjacent to another peripheral edge of the upper surface of the base, the peripheral edge and the another peripheral edge being located opposite from one another (see fig 1 that the base comprises three retention elements 198, one at the retention elements 108 is located at a right peripheral edge and another one of the retention elements is located at the left peripheral edge}.
Regarding claim 14, Fish discloses the keyboard configured for use with a mobile computing device comprising a tablet computer (see [O01z2)).
Regarding claim 24, Fish discloses a method far using a keyboard (406) with a tablet computing device (404), comprising: selecting a keyboard (406) for use as an accessory with a tablet computer(404) that functions independently of the keyboard (404 is a tablet computer that works independently of 406); and coupling an edge of the tablet computer (404) to a coupling element (412) above the keyboard, comprising placing the edge of the tablet computer (404) into a slot (412), an entirety of the slot (412) recessed in a surface located adjacent the top edge of keyboard (412 is adjacent the top edge of 406), the slot (412) supporting the tablet computer (404) in a working orientation (see fig 44.
Fish fails to specifically disclose placing a base of the keyboard on a support with the keyboard exposed for use.
Ma discloses placing a base of the keyboard (bottom of 21: Fig.ga}) on a support (2; Fig.3a} with the keyboard exposed for use (27 is exposed for the user lo type}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ma to modify the device of Fish order to provide external protection to the keyboard.
 
Regarding claim 26, a modified Fish discloses the method comprising: establishing a wireless connection between the tablet computer (404) and the keyboard (406) (see (0023).
Regarding claim 27, Fish discloses the method wherein establishing the wireless connection comprises establishing the wireless connection (see [0023]) with the tablet computer (404) in the working orientation (see Fig.6B}.
Regarding claim 28, Fish discloses using the keyboard to input information into the tablet computer (keyboard on Fish is used to type}.
Regarding claim 29, for the same motivation as shown regarding claim 8, a modified Fish discloses a retention element (626) associated with the base (624), the retention element {624} capable of releasable securing a base of the display (622) of the independently 


	 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 



/PETE T LEE/Primary Examiner, Art Unit 2848